Allowable Subject Matter
Claim(s) 1, 2 , 4-9, 11-15, and 17-19 is/are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The present invention comprises systems and methods are provided for image scaling with enhanced compression. The closest prior art, Varga et al. (Patent No.: US 9,245,214 B2 – hereinafter “Varga”) shows a similar system which also includes compression technique will close the window and encode pixel values with greatly reduced information that specifies six consecutive pixels are to each have a mean value.  
However, Varga fails to disclose “wherein the processor is configured to select relatively longer run lengths and relatively larger threshold ranges to increase a compression ratio of the output image, and to select relatively shorter run lengths and relatively smaller threshold ranges to increase a quality of the output image.”  These distinct features have been added to the independent claims 1, 8, and 14; therefore, rendering them allowable. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ross Varndell whose telephone number is (571)270-1922.  The examiner can normally be reached on M-F, 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kim Vu can be reached on (571)272-3859.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ross Varndell/Primary Examiner, Art Unit 2666